

Exhibit 10






Director Compensation


Each Board member who is not an employee of Furniture Brands International or of
a subsidiary is currently entitled to the following fees for serving as a
director:


Retainer
 
$
3,500 per month
 
$
42,000 per year
 
Meeting Fee
   
None
   
None per year
 
Committee Meeting Fee
   
None
   
None per year
 
Annual Stock Grant
 
$
55,000 per year
 
$
55,000 per year
 
TOTAL
       
$
97,000 per year
 



In addition, the Chairperson of the Audit Committee is entitled to an additional
$10,000 per year and the Chairpersons of the Executive Committee, Executive
Compensation and Stock Option Committee and Governance and Nominating Committee
is each entitled to an additional $5,000 per year. 
 
Messrs. Lasater and Liberman will qualify for benefits under the Company’s
retirement plan for non-employee directors. After termination of service as a
director, each will receive for life 100% of the monthly fee for directors in
effect at the time of termination of service. Participation in and benefits
under the plan have been frozen and there will be no further vesting or new
participants added.


Finally, each non-employee director who has not reached the age of 70 is
entitled to receive on a non-contributory basis $100,000 of term life insurance
pursuant to the Company’s group term life program.